The Ordinary.
This appeal brings up for review so< much of the decree of the Orphans Court of Hunterdon county, admitting to pro*463bate the will of Dorothy Brokaw, deceased, as awards costs and counsel fees to the caveator, and so much of an order taxing costs in the suit, as makes an extra allowance of $225 to the court beyond legal fees. An examination of the evidence has satisfied me that the case is not one in which costs or counsel fees should have been allowed to the caveator.. The part of the decree appealed from will, therefore, be-reversed; but, under the evidence, and in view of the adjudication of the Orphans Court, I am not willing to go-further and decree payment of the costs and counsel fees of the proponent by the caveator. The item of judges’ fees, above referred to, will be struck out. ISTo costs of the appeal will be awarded.